DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “open-loop  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation that “the system comprises an open-loop configuration” of claim 3 as amended is not supported in the specification.
Claim Objections
Applicant’s arguments and amendments, see page 6, filed 1/16/21, with respect to an objection to claims 4 – 7 have been fully considered and are persuasive.  The objection of 10/16/20 has been withdrawn. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 as amended has the limitation “the system comprises an open-loop configuration” which is not supported in the application as filed, and is therefore new matter. Applicant argues on page 6 of the Remarks filed 1/16/21 that the limitation is 
Claims 4 – 8 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 112(b)
Applicant’s arguments and amendments, see page 6, filed 1/16/21, with respect to a rejection of claims 5 and 7 under 112b have been fully considered and are persuasive.  The rejection of 10/16/20 has been withdrawn.

Claim Rejections - 35 USC § 112(d)
Applicant’s arguments and amendments, see page 6, filed 1/16/21, with respect to a rejection of claims 4 – 7 under 112d have been fully considered and are persuasive.  The rejection of 10/16/20 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhadanovsky (US 8,702,013 B2) (hereinafter “Zhadanovsky”) embodiment of Fig. 14 in view of Dunham (US 1,771,077) (hereinafter “Dunham”). Both references are in the Applicant’s field of endeavor, a vacuum-steam heating system. These two references, when considered together, teach all of the elements recited in claims 3 and 7 of this application.
Regarding claim 3, Zhadanovsky discloses a vacuum-steam heating system (Fig. 14), the system comprising: a steam subsystem (boiler 1401 and associated structures), forced condensate return subsystem.
Dunham teaches the condensate return subsystem (including return main F, pump 26, tank 25, and conduit back to the boiler A in Fig. 1) is a forced. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Zhadanovsky embodiment of Fig. 14 as modified by Dunham as applied to claim 3 above, and further in view of the Zhadanovsky embodiment of Fig. 6. Zhadanovsky embodiment of Fig. 6 is also in the Applicant’s field of endeavor, a vacuum-steam heating system. Zhadanovsky embodiment of Fig. 14 as modified by Dunham as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 7 of this application further discloses the premise heating subsystem comprises: a distribution steam pipe (44), a pressure regulator (45), a steam tap (46), vertical spreading steam pipes (47), vertical condensate pipes (48), steam consumption valves (49), and heating devices (50). Zhadanovsky embodiment of Fig. 14 as modified by Dunham does not explicitly contain this additional limitation. 
Zhadanovsky embodiment of Fig. 6 teaches the premises heating subsystem comprises: a distribution steam pipe (see annotated Fig. 6 below, the capitalized annotations denoting claim limitations), a pressure regulator (601), a steam tap (602), vertical spreading steam pipes, vertical condensate pipes, steam consumption valves (see annotated Fig. 6), and heating devices (radiators R661 – R664). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zhadanovsky embodiment of Fig. 14 with the premises heating system details taught by Zhadanovsky embodiment of Fig. 6 in order to effectively distribute and control steam heat evenly across different radiators for the comfort of the building occupants.

    PNG
    media_image1.png
    677
    811
    media_image1.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhadanovsky as modified by Dunham as applied to claim 3 above, and further in view of Cadwell (US 1,910,237) (hereinafter “Cadwell”). Cadwell is also in the Applicant’s field of endeavor, a vacuum-steam heating system. These three references, when considered together, teach all of the elements recited in claim 5 of this application. Zhadanovsky as modified by Dunham as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 5 of this application further discloses the forced condensate return subsystem comprises: a mechanical pumping condensate trap (10), a condensate collection tank (11) equipped with a float valve for needle valve. 
Dunham teaches the condensate return subsystem comprises: a mechanical pumping condensate trap (trap 23 and/or condensate pump 26), a condensate collection tank (25) equipped with a float valve (34) for supplying steam from a boiler (A) comprising a float device (37), an indicator of condensate level in the tank (position of needle valve.
Cadwell teaches the valve is a needle valve (17, p. 2 line 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zhadanovsky by specifying that the valve is a needle valve as taught by Cadwell in order to provide a valve that offer very precise control of flow compared to the coarse flow adjustments afforded by the non-needle valve disclosed by Zhadanovsky.
Allowable Subject Matter
Claims 4, 6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Related to claims 4, 8, and 9, the present invention pertains to a vacuum-steam heating system that specifically requires a steam subsystem, a forced condensate return subsystem, a subsystem of vacuum-creation and qualitative control, and a premise heating system.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above vacuum-steam heating system used in combination with the steam subsystem comprising a unit of automatic fuel supply and blocking configured to be activated after interruption of an energy carrier supply.
Related to claims 6, 8, and 10, the present invention pertains to a vacuum-steam heating system that specifically requires a steam subsystem, a forced condensate return subsystem, a subsystem of vacuum-creation and qualitative control, and a premise heating system.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above vacuum-steam heating system used in combination with the subsystem of vacuum-creation and qualitative control comprising a .

Response to Arguments
Applicant's arguments filed 1/16/21 have been fully considered but they are not persuasive. On page 7, Applicant argues the Zhadanovsky teaches bottom-up steam distribution, and claim 3 was amended to require “upper steam distribution”. However, Zhadanovsky still meets the claim limitation since steam is introduced to the upper part of the radiators in Fig. 14. 
On page 7, Applicant also argues the Zhadanovsky does not disclose the open-loop configuration of claim 3 as amended. However, the Office has determined that this is new matter, and the present invention only discloses a closed-loop configuration. The limitation has therefore been construed as closed-loop configuration, which Zhadanovsky meets. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746